Exhibit 10.2 INTELLECTUAL PROPERTY SECURITY AGREEMENT THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of March 17, 2014 by and between SQUARE 1 BANK (“ Bank ”) and Accelerize New Media Inc. , a Delaware corporation (jointly and severally, “ Grantor ”). RECITALS A. Bank has agreed to make certain advances of money and to extend certain financial accommodation to Grantor (the “Loans”) in the amounts and manner set forth in that certain Loan and Security Agreement by and between Bank and Grantor dated of even date herewith (as the same may be amended, modified or supplemented from time to time, the “Loan Agreement”; capitalized terms used herein are used as defined in the Loan Agreement). B.
